Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A computer implemented method for controlling submission of orders to an
electronic trading system for matching, the method comprising:
	initiating a message batch having a duration;
	receiving, at a server during the duration, from a party of a plurality of parties trading on the electronic trading system, an electronic order message for trading an instrument;
	storing the received electronic order message in a storage device of the server, the order being stored in said storage device along with other stored electronic order messages previously received during the duration; and
	upon expiry of the duration, submitting the stored electronic order messages from each party of the plurality of parties to a matching engine of the electronic trading system in an order unrelated to the order in which they were received by the server.
	The underlined abstract idea falls under Certain Methods of Organizing Human Activity as a fundamental economic practice or principle for processing trading orders.
	This judicial exception is not integrated into a practical application because the abstract ide by incorporating an electronic trading system including a server receiving electronic order messages, a storage device storing the electronic order messages and a matching engine. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, in addition to being mere tools for implementing the abstract idea are also well-known and conventional per the prior art of Himmelstein (2002/0032643) where automated computer system matching buy and sell orders are well known (Para. 0003) and Brown (2014/0067565) where electronic trade queues are well known (Para. 0068).
	Claims 10 and 19 are similarly rejected. The dependent claims merely narrow the abstract idea. As a whole and in combination the claims merely comprise an abstract idea implemented on generic computer elements well known to the industry.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,102,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the steps are not in the same order but comprise the same limitations and, the present claims focus on a singular order while the patented claims focus on multiple orders but this diffference is obvious as in a trading and matching system there will necessarily be multiple orders.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,614,523. Although the claims at issue are not identical, they are not patentably distinct from each other because of the resasons identified with regard to claim 2 above
Claims 11, 12, 20 and 21 are similarly rejected as claims 2 and 3 as the non-transitory computer-readable medium and system are an obvious variation of the method.

The closest prior art is:
Korger (2012/0300787) discloses a RIFO (random in first out) and FIRO (first in random out) queues (Para. 0148). The invention is related to the receipt and storing of data packets but is not directed toward trading orders and their execution or matching.

Mannix (2013/0297478) discloses trading where orders may be in a FIFO queue or drawn out at random (Para. 0036).

Eddy (2015/0006349) discloses generating price level order queues having random ordering of trading orders (Para. 0028).
None of the references above disclose the details of the claims in the present invention either alone or in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694